DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 20130162846) in view of Finn (US 20180033129).

Regarding claim 1, Xie discloses a blade monitoring system of turbomachinery (Par. 0002) with a processor (Par. 0013), configured to receive a sensor signal from a sensor configured to observe a blade of the turbomachinery. Paragraph 0013 states that a camera records images of the blades, with the camera being a sensor and the image being the signal with Paragraph 0073 also stating that the image can be a baseline image of the blade. Further, Xie discloses deriving a measurement comprising a blade location of the marking of the blade based on a marking disposed on the blade of the turbomachinery, wherein the marking comprises a continuous feature. Paragraph 0032 describes a marking on the reference blade to be detected by the camera, and the marking would be continuous at least for a portion and Figures 8-10 show patterns on the blade that have continuous portions. If the camera detects the marking, then it also detects the location of the marking. The specification does not clarify how the location is determined or displayed, so as long as the camera is capable of sensing the marking, it is capable of capturing a picture of the marking which will show a location of the marking. Finally, Xie discloses displaying the measurement to an operator of the turbomachinery (Par. 0083).
However, it does not explicitly disclose the continuous feature comprising a single taper. Xie and Finn are analogous prior art because both describe ways to detect turbine blades. Finn teaches fiducial marks on blades capable of being detected by image capture devices that can comprise a dot, line, circle, square, polygon, numerical value, roman numeral, alphabetical characters, or any other distinguishable marks (Par. 0021). Thereby, as a triangle is a polygon, Finn teaches the use of a triangle, which provides a taper. Such a triangle can also be a right triangle, which provides only one taper. Finn thereby teaches that the use of more complex shaped fiducial marks is known in the art, and because Xie does not disclose that the marks are limited to certain shapes, the substitution would provide predictable results. Because Xie discloses using the marking to determine the measurement change and Finn teaches having a taper, the measurement is derived by measuring a change in the entire feature with the single taper included. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mark of Finn in for the mark of Xie because simple substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143(I)(B).
Regarding claim 3, Xie in view of Finn teaches that the single taper comprises a straight segment having a slope. As discussed in the rejection of claim 1, Finn teaches in Par. 0021 that the shape can be a polygon, and thereby a right triangle, which has a straight segment having a slope.
Regarding claim 4, Xie in view of Finn teaches that the slope comprises a positive slope when the continuous feature is viewed from a frontal view of the blade. As discussed in the rejection of claim 2, Finn teaches in Par. 0021 that the shape can be a polygon, and thereby a triangle, which has a straight segment having a positive slope.
Regarding claim 5, Xie in view of Finn teaches that the single taper comprises a curved segment. As described in the rejection of claim 2, Finn teaches that the shape can be an alphabetical letter, meaning that the shape can be the letter U, which provides a curved taper. Further, a polygon can have curved sides, meaning the shape can be a right triangle shape where the hypotenuse is curved.
Regarding claim 6, Xie in view of Finn teaches that the processor is configured to receive a first and second sensor signal included in the sensor signals from the sensor configured to observe the blade of the turbomachinery (Pars. 0031 and 0032) and derive the measurement change based on a difference between a first measurement derived via the first sensor signal and a second measurement derived via the second sensor signal, wherein the measurement change is representative of a shift in positon between the blade and the sensor (Pars. 0030-0034).
Regarding claim 7, Xie in view of Finn teaches the limitations of claim 6 as set forth in the above 103 rejection. However, it does not explicitly disclose having impinging light from the sensor be at a differing lengthwise location. Finn teaches the use of a laser radar for analyzing 
Regarding claim 8, Xie in view of Finn teaches that the processor is configured to derive a unique identification measurement identifying the blade from other blades in a stage of the turbomachinery based on observing the continuous feature. Finn Pars. 0021, 0041, and 0042 state that a variety of marks can be used and that the unique identification is used in determining which blade is which. Further, Xie item 107 shows a controller, which is a processor. The rationale for obviousness is the same as provided in the rejection of claim 1 above. 
Regarding claim 9, Xie in view of Finn teaches that the measurement change comprises a location change of a light beam, a blade flutter measurement, a shift of position between the blade and the sensor measurement, or a combination thereof. Paragraph 0073 of Xie states that the system detects a positional and time shift of the blade.
Regarding claim 10, Xie in view of Finn teaches that the turbomachinery comprises a gas turbine and wherein the blade is disposed in a stage of the gas turbine (Xie Par. 0006). The limitations of claim 10 further state that the marking is disposed during manufacture of the blade, however this is a process limitation in an apparatus claim, thereby the claim is only limited by the structure that is required by the process limitation. Because this is simply language 
Regarding claim 11, Xie discloses a blade configured to rotate during operations of the turbomachinery system (Xie Par. 0006), a sensor configured to observe the blade of the turbomachine (Par. 0013, the camera as the sensor), a blade monitoring system of turbomachinery (Par. 0002) with a processor (Par. 0013), configured to receive a sensor signal from a sensor configured to observe a blade of the turbomachinery. Paragraph 0013 states that a camera records images of the blades, with the camera being a sensor and the image being the signal with Paragraph 0073 also stating that the image can be a baseline image of the blade. Further, Xie discloses deriving a measurement change comprising a blade location of the marking on the blade based on a marking disposed on the blade of the turbomachinery, wherein the marking comprises a continuous feature. Paragraph 0032 describes a marking on the reference blade to be detected by the camera, and the marking would be continuous at least for a portion and Figures 8-10 show patterns on the blade that have continuous portions. If the camera detects the marking, then it also detects the location of the marking. The specification does not clarify how the location is determined or displayed, so as long as the camera is capable of sensing the marking, it is capable of capturing a picture of the marking which will show a location of the marking. Finally, Xie discloses displaying the measurement to an operator of the turbomachinery (Par. 0083).
However, it does not explicitly disclose the continuous feature comprising a single taper. Xie and Finn are analogous prior art because both describe ways to detect turbine blades. Finn comprise a dot, line, circle, square, polygon, numerical value, roman numeral, alphabetical characters, or any other distinguishable marks (Par. 0021). Thereby, as a triangle is a polygon, Finn teaches the use of a triangle, which provides a taper. Such a triangle can also be a right triangle, which provides only one taper. Finn thereby teaches that the use of more complex shaped fiducial marks is known in the art, and because Xie does not disclose that the marks are limited to certain shapes, the substitution would provide predictable results. Because Xie discloses using the marking to determine the measurement change and Finn teaches having a taper, the measurement is derived by measuring a change in the entire feature with the single taper included. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mark of Finn in for the mark of Xie because simple substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143(I)(B).
Claim 13 recites the same features as claim 3 and is rejected for the same reasons.
Claim 14 recites the same features as claim 4 and is rejected for the same reasons.
Claim 15 recites the same features as claim 6 and is rejected for the same reasons.
Regarding claim 16, Xie discloses a method comprising receiving, via a processor, a sensor signal configured to observe marking on a blade of a turbomachinery. Paragraph 0013 of Xie states that a camera records images of the blades, with the camera being a sensor and the image being the signal with Paragraph 0073 also stating that the image can be a baseline image of the blade. Xie further discloses deriving, via a processor, a measurement change based on observing a continuous feature …, the continuous feature included in the marking disposed on the blade of the turbomachinery, wherein the marking comprises a continuous feature. Paragraph the measurement change is derived by measuring a change comprising a blade location of the marking on the blade in the continuous feature (Paragraph 0032; If the camera detects the marking, then it also detects the location of the marking. The specification does not clarify how the location is determined or displayed, so as long as the camera is capable of sensing the marking, it is capable of capturing a picture of the marking which will show a location of the marking). Finally, Xie discloses displaying the measurement to an operator of the turbomachinery (Par. 0083).
However, it does not explicitly disclose the continuous feature comprising a single taper. Xie and Finn are analogous prior art because both describe ways to detect turbine blades. Finn teaches fiducial marks on blades capable of being detected by image capture devices that can comprise a dot, line, circle, square, polygon, numerical value, roman numeral, alphabetical characters, or any other distinguishable marks (Par. 0021). Thereby, as a triangle is a polygon, Finn teaches the use of a triangle, which provides a taper. Such a triangle can also be a right triangle, which provides only one taper. Finn thereby teaches that the use of more complex shaped fiducial marks is known in the art, and because Xie does not disclose that the marks are limited to certain shapes, the substitution would provide predictable results. Because Xie discloses using the marking to determine the measurement change and Finn teaches having a taper, the measurement is derived by measuring a change in the entire feature with the single taper included. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mark of Finn in for the mark of Xie 
Claim 18 recites the same features as claim 3 and is rejected for the same reasons.
Claim 19 recites the same features as claim 4 and is rejected for the same reasons.
Claim 20 recites the same features as claim 6 and is rejected for the same reasons.

Response to Arguments
Applicant's arguments filed 27 January 2021 have been fully considered but they are not persuasive. The applicant simply states that the 103 rejection previously presented does not show a mark with a single taper. As described in the updated rejection above, a triangle can be a right triangle, which only has one slanted line and thereby has only a single taper. Regarding the new limitations, the applicant simply states that the prior art does not include the limitations. An updated rejection as shown above describes that the prior art still meets the new limitations. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THEODORE C RIBADENEYRA/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745